



EXHIBIT 10.19
    
OFFICERS’ AND KEY EMPLOYEES’
PERFORMANCE STOCK UNIT AGREEMENT




1.Award of Performance Stock Units


(a)
Portland General Electric Company (the "Company") hereby grants
___________ performance stock units ("Performance Stock Units") to
_____________ ______ ____________ (the "Grantee") in accordance with the terms
of this agreement (the "Agreement").



(b)
A Performance Stock Unit represents the right to receive a share of the
Company's common stock ("Share") at a future date and time, subject to and in
accordance with the vesting provisions provided herein.



(c)
The grant is effective as of ___________ (the "Grant Date").



(d)
The three-year performance period applicable to this grant is ___________ to
___________ (the "Performance Period").



(e)
The grant is made under the Portland General Electric Company Stock Incentive
Plan, as amended and restated (the "Plan") and is subject to the terms and
conditions of the Plan and this Agreement.



(f)
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Plan unless the context clearly requires an alternative
meaning.





2.Performance-Based Vesting


Subject to Section 7 below, at the conclusion of the Performance Period, the
Committee shall determine the number of Performance Stock Units that shall vest,
if any, by multiplying the Performance Percentage (determined in accordance with
the schedule attached as Appendix A) by the number of Performance Stock Units.


3.Settlement in Shares


The Company shall settle each vested Performance Stock Unit by issuing a Share
to the Grantee. Vested Performance Stock Units will be settled as soon as
possible following the conclusion of the Performance Period (or as otherwise
provided in Section 7), but in no event later than the March 15th of the
calendar year following the vesting date.


4.Dividend Equivalent Rights


The Grantee shall be entitled to a Dividend Equivalent Right for each vested
Performance Stock Unit. A Dividend Equivalent Right entitles the Grantee to
receive an amount equal to any dividends paid on a Share, which dividends have a
record date between the Grant Date and the settlement date of the Performance
Stock Unit. At the same time that vested Performance Stock Units are settled,
the Company shall settle each Dividend Equivalent Right by issuing Shares to the
Grantee. The amount payable with respect to a dividend under a Dividend
Equivalent Right shall be paid in a number of Shares determined by using the
Fair Market Value of Shares as of the date such dividend is paid to holders of
Shares. Notwithstanding the foregoing, the number of Shares to be issued to the
Grantee with respect to Dividend Equivalent Rights that vest on a given vesting
date shall be determined by rounding to the nearest whole number.







--------------------------------------------------------------------------------





5.Shareholder Rights


The Grantee will not have any shareholder rights with respect to the Performance
Stock Units or Dividend Equivalent Rights, including the right to vote or
receive dividends, until Shares are issued to the Grantee in settlement of the
vested Performance Stock Units and Dividend Equivalent Rights.


6.Termination of Employment


(a)
If the Grantee's employment and service with the Company and its subsidiaries or
Affiliates is terminated (a "Termination") before the expiration of the
Performance Period the Grantee will forfeit all unvested Performance Stock
Units, except as provided in Section 6(b), Section 6(c) and Section 7 below. The
Committee shall determine the date of any Termination.



(b)
Subject to Section 6(c) and Section 7 below, if, before the expiration of the
Performance Period, the Grantee experiences a Termination due to death,
disability (as determined under the long-term disability program of the Company
or its subsidiary or Affiliate covering the Grantee) or retirement (as
determined under the Company's qualified defined benefit pension plan but other
than for Cause as defined in Section 7 below), a percentage of the Performance
Stock Units may vest at the end of the Performance Period. The number of
Performance Stock Units that vest, if any, shall be determined by multiplying
(a) the Performance Percentage (determined in accordance with the schedule
attached as Appendix A) by (b) the number of Performance Stock Units by (c) the
percentage of the Performance Period that the Grantee was actively employed. The
Grantee will forfeit any remaining Performance Stock Units.



(c)
If, before the expiration of the Performance Period, the Grantee satisfies the
Rule of 75 on the date of the Grantee’s Termination for reasons other than Cause
as defined in Section 7 below (including due to death or disability), a number
of Performance Stock Units may vest, with the number vesting, if any, determined
by multiplying (a) the Performance Percentage (determined in accordance with the
schedule attached as Appendix A) by (b) the number of Performance Stock Units. 
For purposes of this Agreement, a Grantee satisfies the Rule of 75 at a certain
date if, as of that date, (i) the Grantee is at least age 55, (ii) the Grantee
has completed no less than five years of service for the Company and/or its
subsidiaries or Affiliates, and (iii) the Grantee’s age plus years of service
for the Company and/or any of its Subsidiary Corporations or Affiliates is equal
to no less than 75.

    
7.Change in Control
Notwithstanding the preceding provisions of this Agreement:
Any Performance Stock Units that have not previously vested shall be deemed
vested at the target level of performance as of the date of any Termination
within two years following a Change in Control (i) by the Company or any
subsidiary or Affiliate or any successor entity for any reason other than for
Cause or (ii) by the Grantee within 90 days after there is (a) a material
adverse change in the nature of the Grantee’s duties or responsibilities from
those in effect immediately prior to the Change in Control, provided that merely
ceasing to be an officer of a public company shall not, by itself, constitute a
material adverse change for purposes of this provision, (b) a material reduction
in the Grantee’s base compensation or incentive compensation opportunities from
those in effect immediately prior to the Change in Control or as they
respectively may be increased thereafter from time to time or (c) a mandatory
relocation of Grantee’s principal place of work in excess of 50 miles.
Dividend Equivalent Rights shall be determined in accordance with Section 4
hereof as if the date of Termination were the end of the Performance Period.
Any Performance Stock Units that vest pursuant to this Section 7 shall be
settled as soon as possible following the Termination but in no event later than
60 days following the date of the Termination.





--------------------------------------------------------------------------------





For purposes of this Section 7, “Cause” means conduct involving one or more of
the following: (i) the substantial and continuing failure of the Grantee to
perform substantially all of his or her duties to the Company in accordance with
the Grantee’s obligations and position with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after 30
days’ notice from the Company, such notice setting forth in reasonable detail
the nature of such failure, and in the event the Grantee fails to cure such
breach or failure within 30 days of notice from the Company, if such breach or
failure is capable of cure; (ii) the violation of a Company policy, which
violation could reasonably be expected to result in Termination; (iii)
dishonesty, gross negligence, breach of fiduciary duty; (iv) the commission by
the Grantee of an act of fraud or embezzlement, as found by a court of competent
jurisdiction; (v) the conviction of the Grantee of a felony; or (vi) a material
breach of the terms of an agreement with the Company, provided that the Company
provides the Grantee with adequate notice of such breach and the Grantee fails
to cure such breach, if the breach is reasonably curable, within thirty (30)
days after receipt of such notice.
8.Nontransferability of Award


No portion of this award shall be transferable during the Grantee's lifetime.
The Grantee may, from time to time, designate one or more beneficiary or
beneficiaries (including contingently or successively) to whom any award under
this Agreement shall be paid in case of the Grantee's death. Each such
designation shall revoke all prior designations by the Grantee, shall be in a
form prescribed by the Company and shall be effective only when filed by the
Grantee in writing with the Company during the Grantee's lifetime. In the
absence of any such designation, in the event of the Grantee's death, awards
under this Agreement shall be transferable only by will or the laws of descent
and distribution. The transferability of the Shares issued in settlement of the
Performance Stock Units and Dividend Equivalent Rights may also be limited in
accordance with any legend on the certificate(s) representing such Shares that
restricts the transferability of the Shares.


9.Withholding


The Company's obligation to deliver certificate(s) representing Shares issued to
settle vested Performance Stock Units and Dividend Equivalent Rights shall be
subject to the satisfaction of applicable tax withholding requirements,
including federal, state and local requirements. Unless, prior to the end of the
Performance Period (or, in the case of a Termination described in Section 7,
settlement of the Performance Stock Units and any Dividend Equivalent Rights),
the Grantee notifies the Company of the Grantee’s intention to remit (and before
the settlement date the Grantee does actually remit) sufficient funds to the
Company or the Grantee's employer to satisfy all applicable withholding
requirements prior to the date Shares are to be delivered to the Grantee, then,
subject to applicable law, the Company or the Grantee's employer shall withhold
Shares otherwise deliverable to the Grantee with a Fair Market Value sufficient
to satisfy the applicable withholding requirements.


10.Amendments


The Committee may from time to time amend the terms of this Agreement to the
extent it deems appropriate to carry out the terms and provisions of the Plan.
Notwithstanding the foregoing, any amendment materially adverse to the economic
interests of the Grantee shall be effective only if consented to by the Grantee
in writing.


11.Incorporation of Plan Terms


The terms and conditions of the Plan are incorporated into and made a part of
this Agreement. In the event of any difference between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.


12.Interpretation of Agreement and Plan


The Committee shall have sole power to interpret and construe any provisions of
this Agreement or the Plan. Any such interpretation or construction made by the
Committee shall be final and conclusive.





--------------------------------------------------------------------------------







13.Grant Not to Affect Employment


The Performance Stock Units and Dividend Equivalent Rights granted hereunder and
Shares issued in settlement of the Performance Stock Units and Dividend
Equivalent Rights shall not confer upon the Grantee any right to continue in the
employment of the Company or its subsidiaries or Affiliates.


14.Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Unless such an invalid or unenforceable provision can be appropriately reformed
or modified, this Agreement shall be construed as if such provision were
omitted.


15.Miscellaneous


The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.


16.Securities Laws


The Committee may from time to time impose any conditions on the Performance
Stock Units, Dividend Equivalent Rights or Shares issued in settlement of the
Performance Stock Units or Dividend Equivalent Rights as it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws. In addition, (i) Performance Stock
Units and Dividend Equivalent Rights granted under this Agreement, (ii) shares
issued in settlement of such Performance Stock Units and Dividend Equivalent
Rights and (iii) proceeds from the sale of such shares, shall be subject to the
Company’s right to recover compensation under any clawback or similar policy
that may be adopted by the Company from time to time.


17.Notices


All notices or other communications given hereunder shall be in writing, and any
notices or other communications required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery, or expedited delivery service, delivery charges prepaid and with
acknowledged receipt of delivery. A notice or other communication shall be
deemed given on the date of acceptance or refusal of acceptance shown on such
receipt, and shall be addressed, as the case may be, to the Grantee and to the
Company at the following applicable address:


(a)
If to the Grantee, to the most recent address for Grantee that the Company or
its subsidiaries have in their records.



(b)
If to the Company, to:



Portland General Electric Company
Attn: Vice President, Human Resources
121 SW Salmon St
Portland OR 97204


Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices. Notice by either party shall be deemed
sufficient if signed by such party's counsel and also, in the case of the
Company, by any of the Company's officers, if otherwise given in compliance with
this Section.







--------------------------------------------------------------------------------





18.Entire Agreement


This Agreement (which incorporates the terms and conditions of the Plan)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement supersedes all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.


19.Governing Law and Jurisdiction


This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon. With respect to any suit, action or proceedings relating to
this Agreement (the "Proceedings"), each party irrevocably submits to the
exclusive jurisdiction of the courts of the State of Oregon and the United
States District Court located in Multnomah County, Oregon, and irrevocably
waives any objection that it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have
jurisdiction over such party. Nothing in this Agreement precludes either party
from enforcing in any jurisdiction any judgment, order or award obtained in any
such court.


20.Grantee Acknowledgement


Grantee acknowledges that he/she had sufficient time to consider this Agreement
and to seek legal consultation and has fully read and understands this
Agreement.




[GRANTEE]
PORTLAND GENERAL ELECTRIC COMPANY
 
By: __________________________________________
______________________________________________
Its: __________________________________________
Date: __________________________________________
Date: __________________________________________

    






Appendix A
Calculation of Performance Percentage
 







